           Case 2:20-cv-01629-JAD-NJK Document 7 Filed 09/30/20 Page 1 of 1




 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6
     CLAUDE GRANT,
 7                                                        Case No.: 2:20-cv-01629-JAD-NJK
            Plaintiff(s),
 8                                                                      ORDER
     v.
 9
     LAS VEGAS METROPOLITAN POLICE
10   DEPARTMENT, et al.,
11          Defendant(s).
12         In light of Plaintiff’s payment of the filing fee, see Docket No. 6, the Clerk’s Office is
13 INSTRUCTED to file Plaintiff’s complaint (Docket No. 1-1) on the docket. Plaintiff must
14 effectuate service within 90 days. See Fed. R. Civ. P. 4(m).
15         IT IS SO ORDERED.
16         Dated: September 30, 2020
17                                                                ______________________________
                                                                  Nancy J. Koppe
18                                                                United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                   1
